Citation Nr: 9919814	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased rating for chronic, 
suppurative otitis media, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted secondary service 
connection and assigned a noncompensable disability rating 
for bilateral hearing loss.  The decision also denied 
entitlement to a disability rating in excess of 10 percent 
for chronic, suppurative otitis media.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in March 1998.  The RO received his substantive 
appeal later that month.  A Decision Review Office (DRO) 
canceled the veteran's scheduled June 1998 so that the 
veteran could be afforded further VA examination.


REMAND

After a review of the procedural history of this case, it was 
determined that clarification as to whether the veteran still 
desired a hearing was necessary.  As 38 C.F.R. § 19.9 (1998) 
has been changed to reflect that the Board is no longer 
required to remand cases to the RO, in the first instance, 
for purposes of hearing clarification, the Board sent a 
letter to the veteran's last known address, dated 
May 6, 1999, asking him for clarification of the same.  The 
letter specifically informed the veteran that if he did not 
respond within 30 days of the letter, the Board would assume 
that he wanted a hearing before a Member of the Board at the 
local RO (Travel Board) hearing and would make arrangements 
to have the case remanded for such a hearing.  To date, there 
has been no response from the veteran.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


